Case 2:20-cv-02517-MWF-SK Document 14 Filed 07/17/20 Page 1 of 3 Page ID #:164

                                                                            JS-6
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 20-2517-MWF (SKx)                 Date: July 17, 2020
 Title:   Michael Rustom v. FCA US LLC, et al.

 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                           Court Reporter:
           Rita Sanchez                            Not Reported

           Attorneys Present for Plaintiff:        Attorneys Present for Defendant:
           None Present                            None Present

 Proceedings (In Chambers):        ORDER RE MOTION TO REMAND CASE TO
                                   LOS ANGELES SUPERIOR COURT [11]

      Before the Court is Plaintiff Michael Rustom’s Motion to Remand (the
 “Motion”), filed on April 13, 2020. (Docket No. 12). On April 27, 2020, Defendants
 FCA US LLC (“FCA”) and San Fernando Motor Company DBA Rydell Chrysler
 Dodge Jeep Ram (“Rydell”) filed a Notice of Non-Opposition. (Docket No. 12).

       The Motion was noticed to be heard on May 18, 2020. The Court read and
 considered the papers on the Motion and deemed the matter appropriate for decision
 without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. Vacating the
 hearing was further supported by the Continuity of Operations Plan arising from the
 COVID-19 emergency. The hearing was therefore VACATED and removed from the
 Court’s calendar.

       The Motion is GRANTED. Defendants’ lack of opposition is grounds for
 granting the Motion. See L.R. 7-12; Walsh v. Nevada Dept. of Human Resources, 471
 F.3d 1033, 1037 (9th Cir. 2006) (plaintiff who failed to address issues raised in a
 defendant’s motion to dismiss in his opposition brief “has effectively abandoned his
 claim, and cannot raise it on appeal”).

       The Court also determines that the Motion should be granted on the merits
 because complete diversity does not exist.


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-02517-MWF-SK Document 14 Filed 07/17/20 Page 2 of 3 Page ID #:165


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-2517-MWF (SKx)                 Date: July 17, 2020
 Title:   Michael Rustom v. FCA US LLC, et al.

        Plaintiff filed the original complaint in the Los Angeles County Superior Court
 on February 5, 2020. (Docket No. 1-3). FCA removed the action based on diversity
 jurisdiction on March 16, 2020. (Notice of Removal (“NoR”) (Docket No. 1)).

        Plaintiff appears to be a resident and citizen of California. (See Complaint ¶ 2;
 NoR ¶ 27). Defendant Rydell is also a citizen of California. (See Complaint ¶ 5; NoR
 ¶ 30). Therefore, on the face of the complaint, complete diversity seems lacking.
 Nonetheless, FCA argues that complete diversity exists because Rydell was
 fraudulently joined and should be disregarded in the Court’s analysis. (NoR ¶¶ 30-32).

        An exception to the complete-diversity rule recognized by the Ninth Circuit “‘is
 where a non-diverse defendant has been ‘fraudulently joined.’” Hunter, 582 F.3d at
 1042 (quoting Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001)).
 The joinder is considered fraudulent “[i]f the plaintiff fails to state a cause of action
 against a resident defendant, and the failure is obvious according to the settled rules of
 the state . . . .” Id. (quoting Hamilton Materials, Inc. v. Dow Chemical Co., 494 F.3d
 1203, 1206 (9th Cir. 2007)). A removing defendant must “prove that individuals
 joined in the action cannot be liable on any theory.” Ritchey v. Upjohn Drug Co., 139
 F.3d 1313, 1318 (9th Cir. 1998); accord Reynolds, 2015 WL 4573009, at *2 (“To
 prove fraudulent joinder, the removing defendant must show that settled law obviously
 precludes the liability against the nondiverse defendant.”) (emphasis added).

        Because a defendant faces a heavy burden in establishing that remand is
 appropriate, a court determining whether joinder is fraudulent “must resolve all
 material ambiguities in state law in plaintiff’s favor.” Macey v. Allstate Property and
 Cas. Ins. Co., 220 F. Supp. 2d 1116, 1117 (N.D. Cal. 2002) (citing Good v. Prudential
 Ins. Co. of America, 5 F. Supp. 2d 804, 807 (N.D. Cal. 1998)). “If there is a non-
 fanciful possibility that plaintiff can state a claim under [state] law against the non-
 diverse defendant[,] the court must remand.” Id.; see also Good, 5 F. Supp. 2d at 807
 (“[T]he defendant must demonstrate that there is no possibility that the plaintiff will be
 able to establish a cause of action in State court against the alleged sham defendant.”).
 Given this standard, “[t]here is a presumption against finding fraudulent joinder, and
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-02517-MWF-SK Document 14 Filed 07/17/20 Page 3 of 3 Page ID #:166


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-2517-MWF (SKx)                 Date: July 17, 2020
 Title:   Michael Rustom v. FCA US LLC, et al.

 defendants who assert that plaintiff has fraudulently joined a party carry a heavy
 burden of persuasion.” Plute v. Roadway Package Sys., Inc., 141 F. Supp. 2d 1005,
 1008 (N.D. Cal. 2001).

        Here, Plaintiff alleges only one claim against Rydell: negligent repair.
 (Complaint ¶¶ 58-62). In the Notice of Removal, FCA argues that this claim is non-
 justiciable because the claim is not sufficiently alleged. (NoR ¶¶ 30-32). This
 argument is not persuasive.

         Specifically, Defendants have not established that there is absolutely no
 possibility that Plaintiff can establish a cause of action against Rydell. In the Notice of
 Removal, FCA argues that Plaintiff’s allegations regarding Rydell are “bare-boned”
 and “non-specific.” (NoR ¶ 31). However, Plaintiff may amend the complaint to add
 additional allegations. See Avellanet v. FCA US LLC, No. CV 19-7621-JFW (KSx),
 2019 WL 5448199, at *2 (C.D. Cal. Oct. 24, 2019) (“[A] removing defendant alleging
 fraudulent joinder must do more than show that the complaint at the time of removal
 fails to state a claim against the non-diverse defendant. Rather, the defendant must
 establish that plaintiff could not amend his complaint to add additional allegations
 correcting any deficiencies.”) (internal quotation marks and citation omitted). This
 determination is supported by Defendants’ failure to oppose the Motion.

       Accordingly, the Motion is GRANTED. The Court REMANDS this action to
 the Los Angeles County Superior Court.

        Because this Court lacks jurisdiction, nothing in this Order should be taken as a
 ruling or comment on the merits of the action, or whether a demurrer should be
 sustained or overruled in Superior Court.

       IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
